FILED
                                                                     Jun 29 2017, 10:42 am

                                                                           CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Kurt A. Young                                              Curtis T. Hill, Jr.
Nashville, Indiana                                         Attorney General of Indiana
                                                           Michael Gene Worden
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Daniel E. Messel,                                          June 29, 2017
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           07A01-1610-CR-2425
        v.                                                 Appeal from the Brown Circuit
                                                           Court
State of Indiana,                                          The Honorable Judith A. Stewart,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           07C01-1504-MR-113



Baker, Judge.




Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017                      Page 1 of 9
[1]   Daniel Messel appeals following his conviction for Murder1 and adjudication

      for being an Habitual Offender.2 Messel argues that the trial court erred by

      admitting certain evidence. He also appeals the sentence imposed by the trial

      court, contending that it is inappropriate in light of the nature of the offense and

      his character. Finding no error and that the sentence is not inappropriate, we

      affirm.


                                                      Facts
[2]   On April 23, 2015, Hannah Wilson, a 22-year-old senior at Indiana University,

      finished her last exam for her undergraduate degree and began celebrating with

      friends that afternoon. Later that evening, Hannah and some of her friends

      decided to go to a bar in Bloomington. While they were waiting in line to enter

      the bar, however, Hannah’s friends decided that she was too intoxicated to

      continue with the evening, so they put her in a taxi and told the driver to take

      her home. Surveillance videos later obtained by police showed a car similar to

      Messel’s following the taxi that was transporting Hannah. The taxi driver

      followed the instructions of Hannah’s friends, dropping her off at the corner of

      8th Street and Dunn, which was near her apartment.


[3]   On the morning of April 24, 2015, Carol Bridges was driving from her Brown

      County home to Bloomington when she saw something along Plum Creek




      1
          Ind. Code § 35-42-1-1.
      2
          Ind. Code § 35-50-2-8(b).


      Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 2 of 9
      Road near Indiana 45 that caught her attention, so she stopped to investigate.

      When she exited her car and walked closer, she realized there was a body, later

      identified as Hannah, lying in a vacant lot with a cell phone at its feet. Bridges

      then called the police. The Brown County Sheriff and his deputies, as well as

      the Indiana State Police, responded to the scene.


[4]   As law enforcement began investigating, they learned that the cell phone near

      Hannah’s body belonged to Messel. State Police detectives arrived at Messel’s

      home early on the morning of April 24, 2015. He was not home, as he

      normally would have been, nor did he show up for work that day—a pay day—

      or call in to report his absence. He also did not respond to texts from a friend.

      Messel emptied his bank account and filled up his car with gas.


[5]   Later that day, a neighbor called police when Messel returned home. State

      Police quickly drove to Messel’s home and saw that he was carrying a plastic

      garbage bag out to his car. State Police arrested him at that time and seized the

      bag. Further investigation revealed that the bag contained clothing that had

      blood on it, some of which contained Hannah’s DNA. Hannah’s blood, hair,

      and DNA were found in the interior and exterior of Messel’s car. Surveillance

      videos showed a vehicle similar to Messel’s on the road that led to the crime

      scene early on the morning of April 24. Cell phone location evidence linked

      Messel to the location where Hannah was in Bloomington before her

      disappearance and to the area near the crime scene on April 24.




      Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 3 of 9
[6]   An autopsy on Hannah’s body was conducted on April 25, 2015. The autopsy

      revealed that she had sustained various injuries and that she had died after

      being struck multiple times with a blunt object on the left side of her head,

      crushing her skull.


[7]   On April 27, 2015, the State charged Messel with murder. On December 3,

      2015, the State added a count alleging Messel to be an habitual offender.

      Messel’s jury trial began on August 2, 2016. At trial, the State introduced

      testimony that Messel once possessed a mag flashlight. Messel’s attorney

      objected to this testimony, but the trial court overruled the objection and

      admitted the evidence.


[8]   The jury found Messel guilty of murder on August 10, 2016. The jury then

      heard evidence regarding the habitual offender allegation and found that Messel

      is an habitual offender. On September 22, 2016, the trial court sentenced

      Messel to sixty years imprisonment for murder and enhanced that term by

      twenty years for the habitual offender finding. Messel now appeals.


                                    Discussion and Decision
                                   I. Admission of Evidence
[9]   Messel first argues that the trial court erred by admitting evidence that he once

      possessed a mag flashlight, which the State posited may have been the murder

      weapon. The admission and exclusion of evidence falls within the trial court’s

      sound discretion, and we will reverse only if the decision is clearly against the

      logic and effect of the facts and circumstances before it. Johnson v. State, 6

      Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017    Page 4 of 9
       N.E.3d 491, 498 (Ind. Ct. App. 2014). Messel argues that this evidence was

       overly speculative, as a murder weapon was never identified, and that its

       prejudicial effect far outweighed its limited probative value. See Ind. Evidence

       Rule 403 (evidence may be excluded if probative value is substantially

       outweighed by a danger of unfair prejudice).


[10]   We will assume solely for argument’s sake that the admission of this evidence

       was erroneous. The erroneous admission of evidence is harmless where “the

       conviction is supported by substantial independent evidence of guilt so as to

       satisfy the reviewing court that there is no substantial likelihood the questioned

       evidence contributed to the conviction.” Duncan v. State, 23 N.E.3d 805, 811

       (Ind. Ct. App. 2014).


[11]   In this case, the independent evidence of Messel’s guilt in the record includes

       the following:


            Surveillance video places a vehicle similar to Messel’s following
             Hannah’s taxi home and also at the crime scene the next morning.
            Cell phone evidence places Messel at the location in Bloomington where
             Hannah was before she disappeared and also at the crime scene the next
             morning.
            Messel’s cell phone was found next to Hannah’s dead body.
            Messel was found with a garbage bag full of clothes covered in blood that
             contained Hannah’s DNA.
            The interior and exterior of Messel’s vehicle contained Hannah’s blood,
             hair, and DNA.

       Given this overwhelming independent evidence of Messel’s guilt, we find that

       there is no substantial likelihood that the evidence related to his past ownership

       Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 5 of 9
       of a mag light contributed to the conviction. In other words, any error was

       harmless. See, e.g., Wilson v. State, 770 N.E.2d 799, 802 (Ind. 2002) (where there

       was no murder weapon introduced at trial, erroneous admission of photograph

       of the defendant with a gun was harmless where there was overwhelming

       evidence of his guilt).


[12]   Messel argues that the harmless error standard requires us to conduct an

       impermissible reweighing of the evidence. Essentially, he asks us to ignore and

       abrogate the harmless error standard—an invitation we decline. Even if the

       admission of this evidence was erroneous, it was harmless, and we will not

       reverse on this basis.


                                          II. Appropriateness
[13]   Messel also contends that the sentence imposed by the trial court is

       inappropriate in light of the nature of the offense and his character. Indiana

       Appellate Rule 7(B) provides that this Court may revise a sentence if it is

       inappropriate in light of the nature of the offense and the character of the

       offender. We must “conduct [this] review with substantial deference and give

       ‘due consideration’ to the trial court’s decision—since the ‘principal role of

       [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

       ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

       (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

       citations omitted).




       Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 6 of 9
[14]   Messel was convicted of one count of murder, for which he faced a sentence of

       forty-five to sixty-five years imprisonment, with an advisory term of fifty-five

       years. Ind. Code § 35-50-2-3. He received a sixty-year sentence for this

       conviction. He was also found to be an habitual offender, for which he faced a

       sentence enhancement of six to twenty years. Ind. Code § 35-50-2-8(i). He

       received a twenty-year enhancement, for an aggregate term of eighty years

       imprisonment.


[15]   With respect to the nature of the offense, Messel preyed upon an intoxicated

       young woman at night, following behind her taxi until she was dropped off and

       alone. He brutally bludgeoned her to death, inflicting multiple injuries to her

       body, and then dumped her body as if it were a piece of trash in a vacant lot

       alongside a road in rural Brown County. The next day, he emptied his bank

       account, filled his car with gas, and was attempting to dispose of evidence when

       he was arrested. Nothing about the appalling nature of this offense renders his

       sentence inappropriate.


[16]   With respect to Messel’s character, he has a lengthy criminal history. Among

       other things, he has convictions for criminal mischief, public intoxication,

       disorderly conduct, leaving the scene of an accident on two occasions, Class A

       misdemeanor battery on four occasions, Class A misdemeanor resisting law

       enforcement on three occasions, Class A misdemeanor operating while

       intoxicated endangering a person, Class C felony forgery, and Class C felony

       battery on three occasions. He has violated probation multiple times and has

       faced many additional charges to the ones that ended in conviction. His many

       Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 7 of 9
       contacts with the criminal justice system have not caused him to reform his

       behavior, and his crimes have only become more serious with time. We do not

       find that Messel’s character aids his appropriateness argument. In sum, we find

       that the sentence is not inappropriate in light of the nature of the offense and his

       character.


[17]   Messel devotes much of his argument to a claim that the trial court overlooked

       several mitigating circumstances, but we do not review this argument under

       Appellate Rule 7(B). Consequently, he has waived it. Waiver notwithstanding,

       he argues that the trial court should have found his physical and mental health

       to be a mitigator, but fails to explain how this alleged state of affairs relates to

       his murder of Hannah or is relevant to sentencing. He also argues that his close

       relationship with his father and nephew should have been a mitigator, but fails

       to explain why this is relevant to sentencing. Third, he contends that the fact

       that his criminal history is remote should have been a mitigator, but the trial

       court observed that the remoteness of his criminal history somewhat mitigated

       his criminal history. Fourth, he argues that the fact that he expressed sorrow

       for the loss suffered by the victim’s family should have been a mitigator, but

       fails to explain why this is relevant to sentencing. Finally, he notes that he was

       willing to waive a jury trial for the habitual offender phase of his trial, but this

       waiver would have saved the State and the jurors little time and effort because

       they had already handled a multiple-day jury trial, were already present, and

       the State had already prepared for the hearing. Consequently, we find no error

       for any of these reasons.


       Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017      Page 8 of 9
[18]   The judgment of the trial court is affirmed.


       Barnes, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 07A01-1610-CR-2425 | June 29, 2017   Page 9 of 9